Henry, J.
This is an action to recover taxes alleged to have been levied in favor of the City of Kansas, for the years 1868, 1869, 1870, 1871 and 1873, under the act of 1873, (acts p. 63). The city had a judgment for $10,931.24, from which an appeal was duly prosecuted to this court. Numerous errors are assigned which we shall notice as briefly as possible.
First, it is claimed that the city cannot maintain this action, even if entitled to the taxes, but that the suit must be prose'cuted by the county in the name of the State. Although the act of 1875 provides that the county court “ may at their pleasure,” include city taxes in a suit for State and county taxes, yet by the act of 1875, the city was also empowered to sue for city taxes. Section 17, p. 124 Session Acts 1875.
Objections were also made to the introduction m evidence of certificates of the clerk of the county court of Jackson county, stating the amount of the taxes due from the Cameron and Kansas City branch of the II. & St. Joe It. K. Co., for the years above named, issued to the collector of the county named.
The act of 1875, section 16, required the certificates to be made by the clerk, under the seal of the court, and the several certificates were in conformity with the requirements of the act, and authorized the collector to seize and sell the property of the defendant, and we are inclined to the opinion, but do not decide that they are prima facie evidence of the defendant’s liability. Ketchum v. R. R., 4 Dillon, pp. 43, 50.
Nor was it necessary to file with the petition or plead these certificates. They were but evidence of the assessments and levies, and the principle of pleading is too familiar *290to require the citation of authorities in its support, that it is improper to plead the evidence upon -which a party relies. The law requires the filing with the petition of such papers only, as are the foundation of the suit. The certificates did not constitute the levy of the tax. The issuance of the certificate is not a step essential to the imposition of the tax; it can he issued legally only after all necessary steps have been taken to impose the tax upon the property. The certificate is of facts which have already occurred, and, therefore, whether made in 1874 or 1875, it was of the assessment and levy of taxes in 1874, for the years named in the petition. This disposes of defendant’s objection, that there was a variance between the pleading and the proofs, the action being for taxes levied in 1874, and the certificate bearing date 1875.
Nor was the objection well taken that the certificate of the rate per cent levied by the City of Kansas on all other property, which the act of 1874 required the city council to deliver to the clerk of the county court, was made by the clerk of the council, and not by the council. What other mode of certifying its acts and doings is provided by law? They are entered in books kept for the purpose of preserving and authenticating them. The clerk is custodian of those records, and the certificate, if truly made, is of a transaction recorded in those books, and his certificate is within the sense of the law, the certificate of the board.
Nor did the court err in the exclusion of the evidence of a compromise effected by the defendant with the county court, by which a less sum than that demanded by the city was accepted in full of that demanded. The county court had no authority to compromise the city taxes. The case of the St. L.,I. M. &; S. R’y Co., v. Anthony, 73 Mo. 431, is not an authority in support of defendant’s position. That was a suit for county taxes. The city council of Kansas City is forbidden to compromise city taxes by the charter of the city, (Act of 1875, § 9, p. 209) and, therefore, could not ratify a compromise made by the county court. The *291most important question in the case is, whether for the taxes of 1868 and 1869 the defendant’s property in question is liable. Prior to the year 1870, the property belonged to the Cameron and Kansas City R. R. Co., from which it was acquired by the defendant in 1870. Defendant’s counsel relies upon the case of the State v. St. L., K. C. & N. R. R. Co., 77 Mo. 202, as an authority in support of the proposition that the property is not bound, in defendant’s hands, for said taxes. That was a suit for county taxes; the county,it was held, had no authority to tax any property not subjected to taxation for State purposes. The property of the railroad company for which, in that case, it was sought to hold defendant liable for taxes for years prior to its acquisition by defendant, and against which no tax had been levied or collected for these years by the State which taxed the shares of the capital stock, instead of the property of the company, was held exempt from county taxation. There was no provision of law for a separate assessment of property for county taxation, or for taxation by the county of any property not subjected to taxation for State purposes. The counties are geographical subdivisions of the State, with no legislative functions, while the city is a municipal government, with authority to legislate for itself, and to provide its own machinery for assessing, levying and collecting city taxes.
By her original charter, granted in 1852, the city of Kansas was empowered to tax all real and personal property within its limits. The same authority was given by its charter of 1867, and by an amendment of the charter in 1868, the common council was empowered for each fiscal year “ to levy and cause to be collected, a tax on all real and personal property, taxable by law for State purposes, and not exempt by general law from municipal taxation.” There was no general law exempting the property in question from municipal taxation, and its exemption, if maintained, must be inferred from the fact that the State for the years 1868 and 1869 imposed a tax for State purposes on the *292shares of the capital stock of the Cameron & Kansas City Railroad Co., in lieu of a tax on the general property of the company represented by its road-bed, rolling stock, depots, etc. That was not an exemption of their property from municipal, but only from state and county, taxation. It was one of three modes by which the property of the company might have been taxed by the State. State v. St. L., K. C. & N. R. R. Co., supra. We are, therefore, of the opinion that the city charter authorizes the city to levy the taxes in question for the years 1868 and 1869. These views are fully sustained by the State v. City Council, 10 Rich. (Law) 240; Dunlieth Bridge Co. v. Dubuque, 32 Ia. 427; Burroughs on Tax., § 131, p. 397. That property subject to, but which has escaped taxation, is, in the hands of a subsequent purchaser, subject to taxation for the years in which it escaped, through the inadvertence of any of the officers who had duties to perform with regard to assessing, levying or collecting the taxes, is intimated very clearly in the State v. St. L., K. C. & N. R. R. Co., supra, and expressly held in B Fairfield v. The People, 94 Ill. 244; Tallman v. Janesville, 17 Wis. 71; Cross v. Milwaukee, 19 Wis. 509; Cooley on Tax., p. 232; Cooley on Const. Lim., 254.
We come now to an objection to the proceedings which is insuperable. By section 13 of the act of 1873, (Sess. acts, p. 65) it was made the duty of each city council to certify to the clerk of the county court the rate per cent levied by such city on all other property for municipal purposes, and of the county court, immediately thereafter, to ascertain and levy the taxes for county, municipal, township, city or incorporated town and school purposes, and of the clerk to certify to the railroad company the amount of taxes so levied. The plaintiff relied upon the certificates made by the clerk; and conceding that they were admissible, and made a prima facie case for the city, the clerk who issued them was introduced, and testified without objection that the county court made no order for a special levy of *293taxes upon the railroad, or other property of defendant, in the year 1874, or since, and that he made the certificates for 1868, 1869, 1870, 1871 and 1873, so far as the city taxes were concerned, from the certificates furnished by the city cleric, of the city of Kansas, as to the rate of taxation.
Where did he get authority for that proceeding? It is contended by respondent that this was but a ministerial act, a mere extension of city taxes on the property of the railroad company, and therefore, properly done by the court’s ministerial officer. The city of Kansas could not levy the tax upon this propei’ty, but even for her municipal purposes the power to levy the tax was conferred upon the county court exclusively. Section 13 does not speak of the extension, but of the levy of taxes, and clearly requires it to be made by the county courts, which, in that matter, act as a court of record, and what it does in that regard, must appear of record. The clerk is not the county court, and when the county court is required, as a judicial tribunal to do an act, the record must show that it was done by the court, and the clerk, neither in term, nor in vacation of court can perform it. “ The tax, of course, must be levied by the tribunal or person to whom the power is delegated/’ Blackwell on Tax Titles, (2 Ed.) p. 255 ; Dillon’s Municipal Corporations, (2 Ed.) 610. “ The power to tax is a high governmental power * * and when the legislature grants that high power to another tribunal, it can only be exercised in strict conformity to the terms in which the power is granted, and a departure in any material part will be fatal to the attempt to exercise it.” Campbell County Ct. v. Taylor, 8 Bush. 206, 208; Westfall v. Preston, 49 N. Y. 353; Beckwith v. English, 51 Ill. 147. In this case there was no levy of the tax whatever. The clerk certified lie amount of taxes due, but it clearly appears, is conceded, that the county court made no levy of the taxes in question. The certificates are not based upon a levy, but were made from the certificate furnished the county court by the city clerk. This is the testimony of the clerk of the county *294court of Jackson county. This is not amere technical objection to the proceedings, but is substantial. The requirement not only that a levy of the taxes shall be made, but that it shall be made by the very person or tribunal to whom the power is confided by law is essential and vital, and no claim for taxes which have not been so levied can be maintained.
Assessment for taxation is one step, but levying the tax is another and different step. The act of the city council, in fixing the rate of taxation on other property, was not a levy of the tax upon the property in question. Something remained to be done. The certificate, stating that rate furnished by the council to the county court was not a levy, neither was the certificate of the clerk to the company and county collector a levy. The levy is made by an order in writing by the person, or tribunal, authorized to make it, imposing the tax upon the property which has been regularly assessed as taxable property. The act of the assessor in listing and valuing the property with his return of the same to the tribunal empowered to levy the tax, does not constitute a levy of taxes. The formal act of imposing the taxes upon the property, is an essential and indispensable step in the imposition of the burden upon the property.
The judgment is reversed and, inasmuch as, when the suit was instituted, plaintiff’ had no cause of action, it will not be remanded.
All concur, Norton, J., concurring in the result.